UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4175



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARTURO LOPEZ-JUAREZ,

                                              Defendant - Appellant.


                              No. 06-4176



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALFREDO GUTIERREZ-ASPEITIA,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00024)


Submitted: February 15, 2007                Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


George A. Young, Galveston, Texas; Ross Hall Richardson, LAW
OFFICES OF ROSS HALL RICHARDSON, Charlotte, North Carolina, for
Appellants. Kevin Zolot, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Arturo       Lopez-Juarez    and      Alfredo   Gutierrez-Aspeitia

pleaded guilty, pursuant to a plea agreement, to one count of

conspiracy to possess with intent to distribute five kilograms or

more of cocaine, in violation of 21 U.S.C.A. §§ 846, 841(a)(1),

(b)(1)(A) (West 1999 & Supp. 2006).                  Gutierrez-Aspeitia also

pleaded guilty to one count of using and carrying a firearm during

and in relation to a drug trafficking crime and possessing the

firearm in furtherance of the drug trafficking crime, in violation

of   18   U.S.C.A.   §    924(c)    (West    Supp.   2006).    In   their   plea

agreements, the appellants stipulated that the amount of cocaine

that was known to or reasonably foreseeable by them was in excess

of five kilograms, and that a base offense level of thirty-two

under the Sentencing Guidelines1 applied to the conspiracy charge.

After a reduction for acceptance of responsibility, appellants’

total offense level on the conspiracy charge was twenty-nine.

Lopez-Juarez’s prior criminal activity placed him in criminal

history category II, which resulted in a sentencing range of 120 to

121 months. Gutierrez-Aspeitia was in criminal history category I,

with a sentencing range of 120 months on the drug conspiracy and a

consecutive    sixty       months   on      the   firearm   charge.2    Before


      1
       U.S. Sentencing Guidelines Manual (USSG) (2004).
      2
      Both appellants were subject to a statutory minimum sentence
of ten years on the drug conspiracy count based on the quantity of
                                                    (continued...)

                                      - 3 -
sentencing, the Government moved for a departure from the statutory

minimum sentence in Gutierrez-Aspeitia’s case, which the district

court granted.    The court sentenced Lopez-Juarez to 120 months of

imprisonment, and sentenced Gutierrez-Aspeitia to a total of 144

months after departing from the statutory minimum of 180 months.

Appellants timely appealed.

           On appeal, counsel filed an Anders3 brief, in which they

state there are no meritorious issues for appeal, but question

whether the district court complied with Fed. R. Crim. P. 11 in

accepting the appellants’ guilty pleas, and whether the sentences

imposed   were   unreasonable    or    otherwise   in    violation      of     law.

Appellants   were   advised     of    their   right     to   file   a    pro    se

supplemental brief, but have not filed a brief.              We affirm.

           Appellants did not move in the district court to withdraw

their guilty pleas, therefore this court reviews their challenge to

the adequacy of the Rule 11 hearing for plain error.                See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                  Prior to

accepting a guilty plea, the trial court must ensure the defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and other various rights, so it is



     2
      (...continued)
cocaine involved. 21 U.S.C.A. § 841(b)(1)(A). Gutierrez-Aspeitia
was also subject to a mandatory consecutive term of five years of
imprisonment on the firearm charge. 18 U.S.C.A. § 924(c)(1)(A)(i).
     3
      Anders v. California, 386 U.S. 738 (1967).

                                     - 4 -
clear that the defendant is knowingly and voluntarily entering his

plea.    The court must also determine whether there is a factual

basis for the plea.          Fed. R. Crim. P. 11(b)(1), (3); United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).                  Counsel

do not specify any deficiencies in the magistrate judges’ Rule 11

inquiries, and our review of the plea hearing transcripts reveals

that the magistrate judges conducted a thorough Rule 11 colloquy

that    assured    appellants’    pleas   were   made    both    knowingly     and

voluntarily.

              We review a district court’s sentence for reasonableness.

United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).

“Consistent with the remedial scheme set forth in United States v.

Booker, 543 U.S. 220 (2005), a district court shall first calculate

(after    making    the   appropriate     findings      of   fact)    the    range

prescribed by the guidelines.”         Id. at 546.      Counsel do not assert

that    the   district    court   erred   in   determining      the   applicable

Guideline range, and appellants’ offense level was determined based

on the stipulation in the plea agreement. Next, the district court

must    consider    the   Guideline   range    in   conjunction       with   other

relevant factors under the Guidelines and § 3553(a), and impose a

sentence.     “A sentence within the proper advisory Guidelines range

is presumptively reasonable.”         United States v. Johnson, 445 F.3d

339, 341-42 (4th Cir. 2006).        If a court imposes a sentence outside

the Guideline range, the court must state its reasons for doing so.


                                      - 5 -
Hughes, 401 F.3d at 546.             The sentence must be “within the

statutorily prescribed range and . . . reasonable.”             Id. at 546-47

(citations omitted).         In this case, appellants’ sentences were

governed by statutory minimums.           Lopez-Juarez was sentenced to the

statutory minimum term of imprisonment, and Gutierrez-Aspeitia

received relief from the statutory minimums as a result of his

substantial     assistance    to    the   government.      We   conclude   that

appellants’ sentences are reasonable.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                   We

therefore affirm appellants’ convictions and sentences. This court

requires that counsel inform appellants, in writing, of the right

to petition the Supreme Court of the United States for further

review. If either appellant requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this   court    for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on appellant.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 6 -